DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a power input of 20 to 50 W (i.e. Watts) per cm3. This is unclear because power is measured in terms of Watts, not Watts per cm3. In contrast, Watts per cm3 is a unit of power density, not power. As such, it is unclear if the claims are drawn to 20 to 50 of a unit of power (e.g. Watts) or 20 to 50 of a unit of power density (e.g. Watts per cubic centimeter).
For the purposes of examination under prior art, the value of 20 to 50 is understood to refer to either Watts or Watts per cubic centimeter.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites various first solvents. Some of these solvents such as methanol and dimethyl sulfoxide are water-miscible. However, the claims require that S2 be aqueous and that the recited process used for forming an emulsion. It is unclear how the S1 solvent can be a water-miscible solvent and the recited process form an emulsion, as the skilled artisan would have expected that a single phase rather than an emulsion would have formed had the S1 first solvent been water-miscible.
For the purposes of examination under prior art, the examiner understands claim 5 to be drawn only to solvents that are not miscible with water.
In order to overcome this rejection, the examiner suggests that applicant amend claim 5 to cancel the water-miscible solvents from the claim.

Claim Interpretation
As best understood by the examiner, claim 4 is understood to require that the product formed by emulsification of the inner water phase, oil phase, and outer water phase has a Z-average particle size diameter in a range of 1 to 450 nm. The z-average particle size diameter is recited by claim 1, upon which claim 4 depends.
Claim 4 also recites that the emulsification with an additional water phase occurs before [step] e). The examiner understands this to occur at any time between the addition of the first oil phase and the beginning of e). As such, emulsification with an additional water phase can occur between b) and c), between c) and d), and between d) and e). This additional water phase is understood to differ from the aqueous extraction phase of step e).

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freitas et al. (Ultrasonics Sonochemistry, Vol. 13, 2006, pages 76-85).
Freitas et al. (hereafter referred to as Freitas) is drawn to ultrasound assisted emulsification, as of Freitas, page 76, title and abstract. Freitas teaches the following method, as of Freitas, page 78, figure 2, reproduced below.

    PNG
    media_image1.png
    397
    572
    media_image1.png
    Greyscale

As to part (a) of claim 1, the method of Freitas uses the polymer PLA (polylactic acid) or PLGA (poly(lactic-co-glycolic)acid) dissolved in dichloromethane, as of Freitas, page 76, right column, second paragraph in section 2.3. PLA/PLGA is dissolved at 2% and 5%, as of the above-mentioned paragraph. PLA/PLGA is understood to be a bio-resorbable polymer.
As to part (b) of claim 1, the method of Freitas utilizes 0.5% polyvinyl alcohol dissolved in water as the continuous phase, as of Freitas, page 76, right column, section 2.3. The examiner understands polyvinyl alcohol to be an emulsion stabilization agent.
As to part (c) of claim 1, the oil phase and the aqueous phase are premixed to form a joint stream, as of the above-reproduced figure 2.
As to part (d) of claim 1, Freitas teaches exposing the joint stream to ultrasound via a flow through cell, as of Freitas, page 77, figure 1, reproduced below.

    PNG
    media_image2.png
    415
    729
    media_image2.png
    Greyscale

The embodiments of Freitas utilize 25 and 32 Watts, as of Freitas, page 81, Table 2. In view of the indefiniteness issues related to the instant claims, this is understood to be within the claim scope of 20 to 50 Watts. See the above rejection over 35 U.S.C. 112(b) along with the explanation provided by the examiner as to how the claim is interpreted in view of the indefiniteness issues.
As to part (e) of claim 1, Freitas teaches evaporation on page 78, right column, section paragraph in section 2.3.
As to part (f) of claim 1, Freitas teaches the following on page 81, Table 2, reproduced below.

    PNG
    media_image3.png
    282
    1155
    media_image3.png
    Greyscale

As best understood by the examiner, the above-reproduced examples have a small variation in particle size, indicating that they would appear to have the required polydispersity. With regard to the particle size, the above examples are larger than the claimed size range. As such, Freitas is not anticipatory. However, Freitas teaches particle diameters of less than 0.5 µm (500 nm) in the abstract on page 76. This is not anticipatory, but overlaps with the claimed size range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 2, the example of Freitas includes dichloromethane as the first solvent and water as the second solvent, as of Freitas, page 78, right column section 2.3; these are immiscible.
As to claim 3, Freitas teaches an oil in water emulsion, as of Freitas, page 76, abstract.
As to claim 5, Freitas teaches dichloromethane, as of Freitas, page 78, right column, section 2.3.
As to claim 6, Freitas teaches the following on page 78, right column, relevant paragraph reproduced below.

    PNG
    media_image4.png
    142
    562
    media_image4.png
    Greyscale

As such, the continuous phase is understood to require 99.5% water and 0.5% PVA.
As to claim 7, the dichloromethane and water phase, as of the above-reproduced paragraph from page 78 of Freitas, are not miscible and would have been expected to have separated.
As to claim 8, Freitas teaches 0.5% by weight of polyvinyl alcohol, which is an emulsion stabilizing agent, as of Freitas, page 78, right column, relevant text reproduced above.
As to claim 9, Freitas is understood to teach 99.5% water by weight, as of Freitas, page 78, right column, relevant text reproduced above.
As to claim 10, Freitas teaches PLA or PLGA as the relevant polymers, as of Freitas, page 78, right column, relevant text reproduced above. These are polylactide and poly(lactide-co-glycolide), which are also known as polylactic acid and poly(lactic-co-glycolic) acid.
As to claim 11, Freitas suggests a drug that is dissolved in the polymer solution, as of Freitas, page 84, left column, top few lines. The examiner understands the polymer solution to refer to the organic phase.
As to claim 12, Freitas does not appear to teach the flow rate, but does teach the following on page 78, left column, reproduced below.

    PNG
    media_image5.png
    132
    560
    media_image5.png
    Greyscale

And right column, relevant text reproduced below.

    PNG
    media_image6.png
    266
    560
    media_image6.png
    Greyscale

In view of the above-reproduced text, the skilled artisan would have been motivated to have optimized the flow rates of the organic and aqueous phases provided that they are in the confines of the parameters set forth above in order to have adjusted the total amount of product formed. The skilled artisan would have understood the flow rates to have been result-effective variables because they would have affected the result of the amount of product formed. The skilled artisan would have also had a reasonable expectation that flow rates could have been successfully increased and decreased by the experimenter. In view of this, it would have been prima facie obvious for the skilled artisan to have optimized the flow rate of the organic and aqueous streams. See MPEP 2144.05(II)(B). It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree (changing flow rate is understood to be a change of proportion or degree), by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. See MPEP 2144.05(II)(A).
As to claim 13, Freitas teaches the following on page 84, right column, relevant text reproduced below.

    PNG
    media_image7.png
    109
    563
    media_image7.png
    Greyscale

As such, the skilled artisan would have been motivated to have modified the method of Freitas to have made a water in oil emulsion. The skilled artisan would have been motivated to have made this modification by having a faster flow rate of oil phase rather than water phase so that oil phase would predominate and be the continuous phase and the water phase would be the dispersed phase.
As to claim 14, Freitas teaches residence times of 7 and 14 seconds on page 81, Table 2. This is within the claimed range.
As to claim 15, the optimization rationale provided by the examiner regarding optimizing the flow rate of the organic and aqueous streams would have also been applicable to the joint stream.
As to claim 17, Freitas teaches polyvinyl alcohol as the emulsion stabilizing agent, as of Freitas, page 78, right column, relevant text reproduced above.

Response to Statement in Patent Prosecution Highway Document
As part of the patent prosecution highway program, applicant provided the written opinion for PCT/EP2020/076853 as of the information disclosure statement on 30 March 2022. On page 5 of the above-mentioned document, the following is stated.

    PNG
    media_image8.png
    323
    608
    media_image8.png
    Greyscale

The examiner takes the position that the above-presented rationale does not appear to apply to the currently pending instant claims. The examiner presents the following rationale in support of this position.
Document D3 is Ivanova et al. (US 2017/0354592 A1). Ivanova et al. (hereafter referred to as Ivanova) is drawn to controlled release systems of carvedilol, as of Ivanova, title and abstract. Paragraph 0056 of Ivanova is reproduced below.

    PNG
    media_image9.png
    300
    400
    media_image9.png
    Greyscale

The above-reproduced paragraph is drawn to a method of making an oil in water emulsion of PLGA particles encapsulating a drug. The above-reproduced paragraph teaches that high intensity sonication bursts facilitate the formation of small polymer-drug droplets. However, Ivanova does not teach that a particular numerical value of ultrasound intensity would have resulted in a particular particle size, and does not point out numerical values of ultrasound intensity or particle size in this paragraph. As such, there is no evidence that the recited 20 to 50 W of the instantly claimed invention would have been “low intensity” as understood by Ivanova. Additionally, Ivanova is drawn to ultrasound intensity, which is measured in terms of W/cm2, whereas the claimed method appears to be drawn to either power (measured in Watts) or power density (measured in W/cm3), as of part d) of claim 1. It is unclear as to what extent the teachings of Ivanova apply to power and power density.
 Also, Ivanova, while teaching ultrasound, does not appear to be drawn to ultrasound used in a flow-through cell as recited by the instant claims and taught by Freitas. In fact, Freitas teaches the following disadvantage of using sonication in the absence of a flow through cell, as of Freitas, paragraph bridging pages 76-77, with text from page 77 reproduced below.

    PNG
    media_image10.png
    192
    559
    media_image10.png
    Greyscale

As such, the skilled artisan may have expected that a value of ultrasound power or intensity would have been more effective in a flow through cell as compared with the equivalent value of ultrasound power or intensity through a non-flow through cell. This is because in the non-flow through cell, various parts of the mixture would have been far from the sonotrode and would not have been homogenized properly, whereas this problem would have been solved in the case of a flow through cell. As such, the skilled artisan would have expected that, e.g. 50 Watts of ultrasound would have been more effective when applied via a flow through cell than when applied in a different manner. Therefore, it is the examiner’s understanding that the teachings of Ivanova, while likely applicable for ultrasound applied in a manner other than a flow-through cell, would not have been applicable regarding ultrasound applied via a flow-through cell.


No Prior Art Rejection of Claims 4 and 16
Claim 4 is not subject to a rejection on the grounds of prior art. Claim 16, which depends upon claim 4, is also not rejected on the grounds of prior art. The examiner has provided the following rationale for not making this rejection.
As relevant prior art, the examiner cites Freitas et al. (Ultrasonics Sonochemistry, Vol. 13, 2006, pages 76-85), over which claim 1 has been rejected above. Freitas et al. (hereafter referred to as Freitas) is drawn to ultrasound assisted emulsification, as of Freitas, page 76, title and abstract. As to part (a) of claim 1, the method of Freitas uses the polymer PLA (polylactic acid) or PLGA (poly(lactic-co-glycolic)acid) dissolved in dichloromethane, as of Freitas, page 76, right column. As to part (b) of claim 1, the method of Freitas utilizes 0.5% polyvinyl alcohol dissolved in water as the continuous phase, as of Freitas, page 76, right column, section 2.3. As to part (c) of claim 1, the oil phase and the aqueous phase are premixed to form a joint stream, as of the above-reproduced figure 2. As to part (d) of claim 1, Freitas teaches exposing the joint stream to ultrasound via a flow through cell, as of Freitas, page 77, figure 1, reproduced above. As to part (e) of claim 1, Freitas teaches evaporation on page 78, right column, section paragraph in section 2.3.
As to part (f) of claim 1, Freitas teaches the following on page 81, Table 2, reproduced below.

    PNG
    media_image3.png
    282
    1155
    media_image3.png
    Greyscale

Freitas differs from the claimed invention because Freitas is drawn to oil in water emulsions, as of Freitas, page 76, abstract. While Freitas suggests water in oil emulsions on page 84, right column. However, nowhere does Freitas teach water in oil in water double emulsions, as required by claim 4.
As an additional relevant reference, the examiner notes Freitas et al. (European Journal of Pharmaceutics and Biopharmaceutics, Vol. 61, 2005, pages 181-187). This reference (hereafter referred to as Rudolph after the second author) is drawn to a method of preparation of water in oil in water emulsions, as of Rudolph, page 181, title and abstract. Rudolph is drawn to flow through ultrasonic emulsification, as is Freitas. Rudolph teaches the following on page 185, table reproduced below.

    PNG
    media_image11.png
    266
    1171
    media_image11.png
    Greyscale

The examiner’s best understanding of the teachings of Rudolph are that the diameter of the water in oil emulsion is in the range of 0.62-0.67 µm, which is about 620-670 nm, as of the above-reproduced table. However, the examiner understands that upon adding the outer aqueous phase (referred to as W2 in claim 4) in Rudolph, the small particles coalesce and form microspheres sized from about 14.8-38.9 µm, which is about 14,800 to about 38,900 nm.
The particle size of about 14,800 to about 38,900 nm, as taught by Rudolph in the above-reproduced table, is multiple orders of magnitude greater than the recited particle size of 1 nm to 450 nm recited by the instant claims. Modification of microparticles sized from about 14,800 to about 38,900 nm is well beyond routine optimization as it is multiple orders of magnitude greater than the claimed size range.
As such, Freitas by itself fails to render the claimed invention of claim 4 obvious because it does not teach the required water in oil in water (w/o/w) emulsion. Rudolph, by itself or in view of Freitas, teaches a w/o/w emulsion, but particles in this emulsion are sized at a minimum about 14,800 nm, which is multiple orders of magnitude greater than the required particle size range of 1 nm to 450 nm.
The examiner notes that claims 4 and 16 are not presently allowable because they are rejected on the grounds of 35 U.S.C. 112(b), as explained above.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612